237 F. Supp. 2d 1381 (2002)
In re ADELPHIA COMMUNICATIONS CORP. SECURITIES & DERIVATIVE LITIGATION
No. MDL-1502.
Judicial Panel on Multidistrict Litigation.
December 12, 2002.
Before WM. TERRELL HODGES, Chairman, JOHN F. KEENAN, MOREY L. SEAR,[*] BRUCE M. SELYA, JULIA SMITH GIBBONS, D. LOWELL JENSEN and J. FREDERICK MOTZ, Judges of the Panel.

ORDER DENYING TRANSFER
WILLIAM TERRELL HODGES, Chairman.
This litigation consists of 38 actions pending in the Eastern District of Pennsylvania and one action pending in the Western District of New York as listed on the attached Schedule A.[1] Defendant Deloitte & Touche LLP (Deloitte) and nineteen financial institution defendants[2] move under 28 U.S.C. § 1407 for coordinated or *1382 consolidated pretrial proceedings of this litigation in the Eastern District of Pennsylvania. Defendant Credit Suisse First Boston Corporation joins in the motion for transfer. Individual defendants John Rigas, Michael Rigas, Timothy Rigas, James Rigas, Peter L. Venetis, and James R. Brown support the motion for transfer. The New York City Pension Funds (N.Y.CPF), a plaintiff in an individual action in the Eastern District of Pennsylvania, opposes the motion to the extent the movants seek consolidation rather than coordination of the NYCPF action with other pending and future actions. In its pleadings, NYCPF took no position on the transfer of the Western District of New York action to the Eastern District of Pennsylvania; however, at oral argument NYCPF stated that it now opposed such transfer. Plaintiff in the Western District of New York action opposes transfer of its action, in large part because of the stay of proceedings in the Eastern District of Pennsylvania.
On the basis of the papers filed and hearing session held, the Panel finds that Section 1407 centralization at this time would neither serve the convenience of the parties and witnesses nor further the just and efficient conduct of this litigation. Plaintiff in the Western District of New York action argues that its action is not subject to the automatic stay of proceedings related to the bankruptcy of Adelphia Communications Corporation (Adelphia), because it has not named Adelphia as a defendant. The Panel notes that certain plaintiffs have filed a petition for a writ of mandamus in the Court of Appeals for the Third Circuit challenging the stay of proceedings in the Eastern District of Pennsylvania. Because a decision by the appellate court may affect the scope or the bases of the stay of proceedings at issue here, the Panel has concluded to deny transfer under Section 1407 at the present time.
IT IS THEREFORE ORDERED that the motion, pursuant to 28 U.S.C. § 1407, for centralization of the actions listed on Schedule A is denied without prejudice.

SCHEDULE A
MDL-1502  In re Adelphia Communications Corp. Securities & Derivative Litigation
Western District of New York

W.R. Huff Asset Management, Co., LLC., etc. v. Deloitte & Touche, LLP, et al., C.A. No. 1:02-417
Eastern District of Pennsylvania

In re Adelphia Communications Securities Litigation, C.A. No. 2:02-1781

Richard Gitter v. Adelphia Communications Corp., et al., C.A. No. 2:02-1790

TZ Micro Computing, Inc. v. Adelphia Communications Corp., et al., C.A. No. 2:02-1813

William J. Hattrick, Jr. v. Adelphia Communications Corp., et al., C.A. No. 2:02-1816

Alan Shulimson v. Adelphia Communications Corp., et al., C.A. No. 2:02-1819

*1383 Steven Rossow, etc. v. John J. Rigas, et al., C.A. No. 2:02-1831

Market Street Securities, Inc. v. Adelphia Communications Corp., et al., C.A. No. 2:02-1835

Israel Costa v. Adelphia Communication Corp., et al., C.A. No. 2:02-1839

Mark G. Epstein v. Adelphia Communications Corp., et al., C.A. No. 2:02-1871

Joanne Gold v. Adelphia Communication Corp., et al., C.A. No. 2:02-1878

Barry Goldman v. Adelphia Communication Corp., et al., C.A. No. 2:02-1893

John Fuller v. Adelphia Communications Corp., et al., C.A. No. 2:02-1987

Gerald J. Strekal, et al. v. John J. Rigas, et al., C.A. No. 2:02-2061

Crossway Partners, L.P. v. Adelphia Communications Corp., et al., C.A. No. 2:02-2087

Alan Garner, et al. v. Adelphia Communications Corp., et al., C.A. No. 2:02-2099

Mohammed Idries, etc. v. Pete J. Metros, et al., C.A. No. 2:02-2100

Lewis Thomas Hardin v. Adelphia Communications Corp., et al., C.A. No. 2:02-2112

Joseph E. Stocke, et al. v. John J. Rigas, et al., C.A. No. 2:02-2121

Ron Moore v. John J. Rigas, et al., C.A. No. 2:02-2136

VR Associates v. Adelphia Communications Corp., et al., C.A. No. 2:02-2238

Robert Morello v. Adelphia Communication Corp., et al., C.A. No. 2:02-2403

George B. Inabinet, et al. v. Adelphia Communications Corp., et al., C.A. No. 2:02-2416

Mead Ann Krim, etc. v. John J. Rigas, et al., C.A. No. 2:02-2600

Michael D'Asaro v. Adelphia Communications Corp., et al., C.A. No. 2:02-2618

Mariella A. Echeverri v. Pete J. Metros, et al., C.A. No. 2:02-2836

Thomas A. Kiefer v. Adelphia Communication Corp., et al., C.A. No. 2:02-3186

Richard Turrell v. Adelphia Communications Corp., et al., C.A. No. 2:02-3197

Harold Weiner v. John J. Rigas, et al., C.A. No. 2:02-3211

Charles Seebacher v. Adelphia Communications Corp., et al., C.A. No. 2:02-3264

Richard Burstein v. Adelphia Communications Corp., et al., C.A. No. 2:02-3273

Argent Classic Convertible Arbitrage Fund L.P., et al. v. Adelphia Communications Corp., et al., C.A. No. 2:02-3547

Philip Matovich v. Adelphia Communications Corp., et al., C.A. No. 2:02-3561

Alvin Victor, et al. v. Adelphia Communications Corp., et al., C.A. No. 2:02-3659

Jeffrey J. Hyslip v. John J. Rigas, et al., C.A. No. 2:02-3768

Scott Burnside v. John J. Rigas, et. al., C.A. No. 2:02-3769

New York City Employees' Retirement System, et al. v. Adelphia Communications Corp., et al., C.A. No. 2:02-3778

William D. Huhn, et al. v. John J. Rigas, et al., C.A. No. 2:02-4334

Robert Lowinger v. John J. Rigas, et al., C.A. No. 2:02-6690
NOTES
[*]   Judge Sear took no part in the decision of this matter. All other members of the Panel participated in this decision under the "rule of necessity" in order to provide the forum created by the governing statute, 28 U.S.C. § 1407. See In re Wireless Telephone Radio Frequency Emissions Products Liability Litigation, 170 F. Supp. 2d 1356, 1357-58 (Jud.Pan. Mult.Lit.2001).
[1]  Although the defendants originally included 40 Eastern District of Pennsylvania actions on their motion, plaintiffs in two of the actions have since voluntarily dismissed their respective actions. Also, in addition to the actions presently before the Panel, the parties have identified seven related actions pending in the Eastern District of Pennsylvania.
[2]  The nineteen financial institutions are: Salomon Smith Barney Inc.; Fleet Securities, Inc.; BMO Nesbitt Burns Corp.; Banc of America Securities LLC; BNY Capital Markets; Inc.; CIBC World Markets; Credit Lyonnais Securities (USA) Inc.; Scotia Capital (USA) Inc.; SG Cowen Securities Corporation; TD Securities (USA) Inc.; Barclay's Capital, Inc.; PNC Capital Markets, Inc.; Deutsche Bank Alex.Brown Inc.; J.P. Morgan Securities Inc.; ABN Amro Incorporated; Suntrust Equitable Securities; Morgan Stanley Dean Witter & Co.; Citibank, N.A.; and Citigroup, Inc.